Citation Nr: 1745316	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  15-24 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial increased rating for bilateral hearing loss, rated as 10 percent disabling prior to September 9, 2013, and 20 percent disabling thereafter.

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance for the Veteran's spouse, M. H.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Counsel



INTRODUCTION
The Veteran served on active duty from January 1955 to January 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2013 and August 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The issue entitlement to an initial increased rating for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's spouse died on January [REDACTED], 2016, rendering moot the issue of entitlement to SMC based on the need for regular aid and assistance for the Veteran's spouse from that date.

2.  For the period from March 24, 2014, when the claim for an aid and attendance spousal allowance was received, until her death on January [REDACTED], 2016, the Veteran's spouse was in need of regular aid and assistance to perform activities necessary for daily living.


CONCLUSIONS OF LAW

1.  For the period from March 24, 2014, to January [REDACTED], 2016, the criteria for SMC based on the need for the regular aid and attendance of another person (the Veteran's spouse) have been met.  38 U.S.C.S. § 1114 (LexisNexis 2017); 38 C.F.R. §§ 3.351, 3.352 (2016).

2.  For the period from January [REDACTED], 2016, the criteria for SMC based on the need for the regular aid and attendance of another person (the Veteran's spouse) is dismissed as moot.  38 U.S.C.S. § 1114 (LexisNexis 2017); 38 C.F.R. §§ 3.351, 3.352 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased compensation may be payable to a veteran by reason of the veteran's spouse being in need of aid and attendance.  38 C.F.R. § 3.351(a)(2).

As a preliminary matter, the statute authorizing such compensation states that a veteran must have a service-connected disability rated not less than 30 percent in order to qualify for the benefit.  See 38 U.S.C.S. §§ 1115.  Here, that prerequisite is met, as the Veteran has had a combined disability rating of 30 percent throughout the relevant appeal period.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b).  A spouse will be considered in need of aid and attendance if he or she, in pertinent part, establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c)(3).

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  38 C.F.R. §  3.352(a).

The record shows that in this case, the Veteran's wife suffered a stroke in September 2013.  Her discharge instructions show that she was discharged home from the hospital with a number of medications in addition to home equipment including a bedside commode, a walker, and a wheelchair.  The instructions further show that the Veteran's spouse was to be followed by Home Health and required occupational, physical, and speech therapies.  Her continuing needs would be met by her spouse (the Veteran) and Home Health.  Importantly, in February 2014, a private physician indicated that the Veteran's wife was disabled by the stroke, that the Veteran was her caregiver at home, and that she required assistance 24 hours per day.  Thereafter, the record shows that the Veteran's wife died on January [REDACTED], 2016.  Her death certificate shows that, for years preceding her death, she suffered from myasthenia gravis, or, grave muscle weakness, reasonably supporting that she continued to require assistance up until the time of her death.

The foregoing supports that, since the Veteran filed a claim of entitlement to an aid and attendance spousal allowance on March 24, 2014, and up until the time of death on January [REDACTED], 2016,  the Veteran's wife required care or assistance on a regular basis to protect her from hazards or dangers incident to her daily environment.  Significantly, there is no evidence to the contrary.

Thus, the Board finds that the record establish a factual need for aid and attendance for the Veteran's spouse in this case, and entitlement to SMC based upon the need for aid and attendance of another person is granted for the period from March 24, 2014, the date of receipt of claim, to January [REDACTED], 2016, the date of death of the Veteran's spouse.  Effective the date of death of the Veteran's wife, however, the issue is moot as she was the individual upon which the claim of entitlement to an aid and attendance spousal allowance was based.


ORDER

For the period from March 24, 2014, to January [REDACTED], 2016, entitlement to SMC based on the need for the regular aid and attendance of another person is granted.

For the period from January [REDACTED], 2016, entitlement to SMC based on the need for the regular aid and attendance of another person is dismissed as moot.



REMAND

The last VA examination that was conducted in connection with the Veteran's hearing loss was completed in September 2013.  The Veteran has since indicated in his July 2015 substantive appeal that his hearing loss has worsened since that examination.  In light of the foregoing, the Board finds that the Veteran should be afforded a contemporaneous VA examination to assess the current nature, extent, and severity of his bilateral hearing loss prior to adjudication of his claim.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (holding that VA is obligated to provide a new examination when evidence indicates that a service-connected condition has become more severe).

On remand, the Veteran should also be provided another opportunity to identify any outstanding treatment records.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any providers, VA or private, who have recently treated him for his hearing loss.  If VA treatment is identified, obtain any such records.  If private providers are identified, request that the Veteran complete a release form for those providers, then request such records.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran notified of such.

2.  After the development requested in item 1 has been completed to the extent possible, schedule the Veteran for a VA audiological examination to address the current nature and severity of his bilateral hearing loss.  The claims file must be reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be conducted and the results reported in detail.

In addition to objective test results, the examiner should fully describe the functional effects caused by the Veteran's hearing loss, including the effect of his hearing loss on his occupational and daily functioning.

3.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran and afford him an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (LexisNexis 2017).




______________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


